Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 1/7/21.

Allowable Subject Matter
Claims 1, 2, 4-9 and 11-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a current estimation circuitry to estimate the phase current; and a current control circuitry to control the phase current, wherein the PWM control circuitry generates the ON/OFF signals for controlling the switching elements in the legs based on a magnitude relationship between individual Duty commands for the respective legs and triangular wave carriers having different initial phases for the respective legs and having a common cycle, the current estimation circuitry acquires detected values from the current detector at a fixed sampling cycle different from the carrier cycle of the triangular wave carriers, and estimates the phase currents of the legs, and the current control circuitry adjusts the Duty commands so that the estimated phase currents coincide with target values for the phase currents.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a current estimation circuitry to estimate the phase current; and a current control circuitry to control the phase current, wherein a transformer path on a primary side or a secondary side of an isolation converter that operates with a phase shift is connected to a plurality of the paths for the phase currents of the power conversion circuitry, the PWM control circuitry generates the ON/OFF signals for controlling the switching elements in the legs based on a magnitude relationship between individual phase shift commands for the respective legs and triangular wave carriers having different initial phases for the respective legs and having a common cycle, the current estimation circuitry acquires detected values from the current detector at a sampling cycle different from the carrier cycle of the triangular wave carriers and synchronized with a timing coinciding with a maximum value and a minimum value of a plurality of the triangular wave carriers, and estimates the phase currents, and the current control circuitry adjusts the phase shift commands so that the estimated phase currents coincide with target values for the phase currents.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 15, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a current estimation circuitry to estimate the phase current; and a current control circuitry to control the phase current, wherein the PWM control circuitry generates the ON/OFF signals for controlling the switching elements in the legs based on a magnitude relationship between individual Duty commands for the respective legs and triangular wave carriers having different initial phases for the respective legs and having a common cycle, the current estimation circuitry acquires detected values from the current detector at a sampling cycle different from the carrier cycle of the triangular wave carriers, and estimates the phase currents of the legs, and the current control circuitry adjusts the Duty commands so that the estimated phase currents coincide with target values for the phase currents, and wherein 7Docket No. 15627US01 Preliminary Amendment the current control circuitry adjusts the Duty commands so that the estimated phase currents coincide with the target values for the phase currents, at a cycle synchronized with a time equal to or greater than a least common multiple of the carrier cycle and the sampling cycle.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a current estimation circuitry to estimate the phase current; and a current control circuitry to control the phase current, wherein the PWM control circuitry generates the ON/OFF signals for controlling the switching elements in the legs based on a magnitude relationship between individual Duty commands for the respective legs and triangular wave carriers having different initial phases for the respective legs and having a common cycle, the current estimation circuitry acquires detected values from the current detector at a sampling cycle different from the carrier cycle of the triangular wave carriers, and estimates the phase currents of the legs, and the current control circuitry adjusts the Duty commands so that the estimated phase currents coincide with target values for the phase currents, wherein a DC power supply and an AC power supply are connected to a plurality of the paths for the phase currents of the power conversion circuitry, and wherein the PWM control circuitry generates the ON/OFF signals for controlling the switching elements in the legs, such that the ON/OFF signals have a same pulse waveform with different initial phases for the respective legs, based on individual phase shift commands for the respective legs, the current estimation circuitry acquires the detected values from the current detector at a sampling cycle different from a cycle of the ON/OFF signals, and estimates the 8Docket No. 15627US01 Preliminary Amendment phase currents for the respective legs at a cycle synchronized with a time equal to or greater than a least common multiple of the sampling cycle and the cycle of the ON/OFF signals, and the current control circuitry adjusts the phase shift commands so that the estimated phase currents coincide with the target values for the phase current.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10526007, Furukawa; Akira et al. discloses a power conversion device, control method for same, and electric power steering control device.
US 10547265, Kim; Sang Min discloses a system and method for controlling motor.
US 7173393, Maeda; Toshiyuki et al. discloses a phase current detection method, inverter control method, motor control method, and apparatuses used in these methods.
US 8159163, Akiyama; Masahiko discloses a phase current estimation device of motor and magnetic pole position estimation device of motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838